WHOLE COURT

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    January 13, 2020




In the Court of Appeals of Georgia
 A17A0902. GOULD v. HOUSING AUTHORITY OF THE CITY
     OF AUGUSTA.

       MCFADDEN, Chief Judge.

       In Housing Auth. of the City of Augusta v. Gould, 305 Ga. 545 (826 SE2d 107)

(2019), the Supreme Court of Georgia reversed the judgment of this court in Gould

v. Housing Auth. of the City of Augusta, 343 Ga. App. 761 (808 SE2d 109) (2017).

Accordingly, we vacate our earlier opinion, adopt the opinion of the Supreme Court

as our own, and affirm the superior court’s dismissal of Carrie Gould’s petition for

certiorari.

       Judgment affirmed. Barnes, P. J., Miller, P. J., Doyle, P. J., McMillian, P. J.,

Mercier, Reese, Gobeil, and Coomer, JJ., concur.